DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-10, 12-13, 18-23 and 44-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19, and 44, the closest prior art generally teaches systems and methods comprising a well configured to contain a test fluid; a mass having a surface configured to be immersed in the test fluid during operation; a sensor comprising a sense element configured to be immersed in the test fluid, the sense element comprising a sensor face separated from the surface of the mass by a gap; and a processor configured to determine properties of the test fluid based on the measurements. See Gill et al. (US 9,753,024 B2), Babcock et al. (US 2014/0051107 A1), and Abel et al. (US 2004/0229302 A1). The prior art fails to teach or provide motivation for wherein the sensor is configured to measure a force on the sense element relative to the mass and determining properties of the test fluid based on the measured force.
Regarding claims 2, 5-10, 12-13, and 18, they are dependent on claim 1.
Regarding claims 20-23, they are dependent on claim 19.
Regarding claims 45-48, they are dependent on claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861